Bigelow, C. J.
The recognizance would be invalid for want of jurisdiction in the commissioner to take it, if it were necessary that it should appear of record that the principal after his first default did show to the satisfaction of a judge of the superior court a reasonable excuse for that default. But the statute does not require that any such record should be made. St. 1862, c. 1.69, § 1. The court had general jurisdiction to take recognizances in all criminal cases not capital, where a party had been arrested to answer to an.indictment, and it must now be assumed that the jurisdictional fact necessary to give validity to the order of court authorizing the recognizance to be taken was made to appear. The difficulty with the argument urged in behalf of the defendant is, that it requires us to assume that the court acted erroneously and in violation of the statute, which would be contrary to the well established and salutary rule expressed in the maxim omnia rite acta presumv/ntur. This rule is especially applicable to the action of courts of general jurisdiction, in regard to which it will always be assumed that their decisions are well founded and their judgments regular. Nothing will be intended to be without the jurisdiction of a superior court but that which specially appears to be so; and nothing wifi be intended to be within the jurisdiction of an inferior court but that which is expressly alleged. Broom’s Max. (3d ed.) 734, 849. Lyttleton v. Cross, 3 B. & C. 327. Gosset v. Howard, 16 L. J (N. S.) Q. B. 349.

Exceptions overruled.